ZAPPALA, Justice,
concurring and dissenting.
While I would concur in the majority’s adoption of the standards for granting a stay pending appeal established in Virginia Petroleum Jobbers Assoc. v. Federal Power Commission, 259 F.2d 921 (D.C.Cir.1958), and refined in Washington Metropolitan Area Transit Comm. v. Holiday Tours, Inc., 559 F.2d 841 (D.C.Cir.1977), I must disagree to the extent that the application of those standards to the present case warrants the granting of the requested stay.
*556I find no irreparable harm which would be visited upon either the Respondent or the public at large if the stay is not granted.
At the present time, monies generated by the “Boiler Fuel Rider” (BFR) after August 13,1982 are being held in escrow pending the submission of proposals by each affected gas utility company on a program for residential conservation to be funded by these BFR revenues.
Since the proposals requested have not been submitted and are, in fact, the subject of this litigation, it appears that the funds shall reside in the escrow account, accumulating interest, until such time as either the proposals are forthcoming or, following review by the Commonwealth Court, it is determined that the P.U.C. is without power to order such a conservation program.
With this in mind, I see no harm inuring to Respondent which would justify altering the status quo of the funds in escrow pending appellate resolution of the controversy.
Accordingly, I would reverse the Commonwealth Court’s grant of the stay pending appeal.